DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6, claim 1 recites at least another layer being in an electrified state.  It is unclear exactly what such a state requires, as an “electrified state” is not a phrase ordinarily known in the art, and appears to imply an electric current being provided to the layer continuously.  Additionally, although Applicants’ specification recites electrification by corona electrification, frictional electrification, water flow electrification, or the like, it is unclear what structure necessarily results from the electrification.
Regarding claim 4, the claim recites that the fiber layer 1 is disposed at least as either of the outermost layers of the fabric.  The claim is dependent from claim 1, which does not recite an outermost layer.  Therefore, the limitation lack proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over WO 2016/104492 to Nakamura, with US Pub. No. 2017/0326485 cited as the English equivalent, in view of USPN 3,382,096 to Boardman.
Regarding claims 1-6, Nakamura teaches protective clothing having a high dust-proof property which prevents powder dust from entering into the clothing and having high air permeability for comfortable work (Nakamura, Abstract).  Nakamura teaches a dust-proof clothing using dust-proof material, wherein the dust-proof material has a fiber layer and an electret nonwoven fabric layer, and a total number of the fiber layer and the electret nonwoven fabric layer is 2 or more (Id.).  Nakamura teaches that the electret nonwoven fabric layer can be obtained by a melt-blowing process, wherein the main raw material of the nonwoven fabric may be polyolefins such as polyethylene and polypropylene (Id., paragraphs 0017-0021).  Nakamura teaches that a method of applying a direct current corona discharge to the nonwoven fabric may be used (Id., paragraph 0031).  Nakamura teaches that the fiber layer may be a melt-blown fabric, wherein examples of the raw material of the fiber layer includes polyolefins such as polyethylene and polypropylene (Id., paragraphs 0035-0037).  
Nakamura teaches that the surface of the fiber layer is preferably functionally processed such as antistatic finish, which preferably includes a method of applying a conductive polymer to the surface or a method of applying a hygroscopic polymer to the surface, wherein the processed surface is on the opposite side of a surface in contact with the electret nonwoven fabric (Nakamura, paragraph 0043).  Nakamura does not appear to teach the specific properties of the antistatic finish.  However, Boardman teaches a composition comprised of a water-soluble cationic thermosetting resin and an antistatic agent used to provide durable antistatic finishes on hydrophobic articles (Boardman, column 1 lines 15-18).  Boardman teaches applying the improved antistatic treatment to hydrophobic fabrics and fibers (Id., column 1 line 63 to column 2 line 8), such as polypropylene fibers (Id., column 7 lines 1-19).  Boardman teaches that the antistatic agent is a quaternary ammonium compound (Id., claim 4).  Boardman teaches that the invention provides durable antistatic properties to fabrics for use in products such as clothing (Id., column 7 lines 48-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective clothing of Nakamura, wherein the antistatic finish comprises a quaternary ammonium compound, as taught by Boardman, motivated by the desire of forming a conventional protective clothing comprising an antistatic composition known in the art to be predictably suitable for similar clothing articles, wherein durable antistatic properties are desired.  Note that based on Applicants’ specification, a quaternary ammonium compound is cationic and a polyolefin fabric has a negative zeta potential and opposite polarity to the quaternary ammonium compound.
Regarding claim 3, the prior art combination teaches that the dust-proof material preferably has an air permeability of more preferably 35 cm3/cm2/s or more, and is not limited as long as the collection efficiency is 50% or more (Nakamura, paragraph 0054).  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claims 4-6, the prior art combination teaches that the laminated structure may be a structure having a fiber layer on the outer surface of the clothing (Nakamura, paragraph 0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786